Citation Nr: 0916424	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  98-01 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from 
August 1944 to November 1945.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri which denied the Veteran's claim of entitlement to 
service connection for arthritis.  

In May 1998, the Veteran and her spouse testified in support 
of this claim at a hearing held at the RO before a hearing 
officer.  In November 1999, the Board affirmed the RO's May 
1997 rating decision.  A motion for reconsideration of the 
November 1999 decision was denied by the Board in May 2000.

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2001, the Court vacated the Board's decision and 
remanded the matter to the Board for readjudication in light 
of the passage of the Veterans Claims Assistance Act of 2000 
(VCAA).

In September 2003 and July 2005, the Board remanded the 
Veteran's claim to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The requested development was 
accomplished, and in January 2009 the AMC issued a 
supplemental statement of the case (SSOC) which continued to 
deny the claim.  The case was subsequently returned to the 
Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed arthritis and her military service.


CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by active 
military service and may not be so presumed.  38 U.S.C.A. 
§§ 1110, 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for 
arthritis.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Court's decision

As was noted in the Introduction, this case was remanded by 
the Court in August 2001.  The Board wishes to make it clear 
that it is aware of the Court's instructions in Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a 
remand by the Court is not "merely for the purposes of 
rewriting the opinion so that it will superficially comply 
with the 'reasons or bases' requirement of 38 U.S.C.A. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis of this matter has been undertaken with that 
obligation in mind.

The Court determined that readjudication was necessary in 
light of the passage of the VCAA.  Subsequent efforts to 
comply with the Court's directives will be discussed 
immediately below.

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
claim in September 2003 and July 2005.  In essence, the Board 
instructed the agency of original jurisdiction (AOJ) to: 
obtain a complete set of the Veteran's service medical 
records, including records of her alleged treatment for 
arthritis at the U.S. Naval Hospital in Norman, Oklahoma 
(September 2003); contact J.C., D.O., and request he submit 
records pertaining to the Veteran dated prior to October 1994 
(July 2005); and provide the Veteran with a VA orthopedic 
examination and medical nexus opinion to determine whether 
there is any relationship between the Veteran's current 
arthritis and her military service, with specific 
consideration of her claim of physiotherapy for arthritis 
therein (July 2005).  The AOJ was then to readjudicate the 
claim.  

The Veteran's service medical records were associated with 
the claims folder in November 2004.  A response from J.C. 
indicating no records dated prior to October 1994 were 
available for the Veteran was received in May 2007.  A VA 
examination and medical nexus opinion was obtained in 
accordance with the Board's remand instructions in November 
2005.  The AMC subsequently readjudicated the claim in the 
January 2009 SSOC.  Thus, the Board's remand instructions 
have been complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].  

The VCAA 

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA]. 

Crucially, the Veteran was informed of VA's duty to assist 
her in the development of her claim and advised of the 
provisions relating to the VCAA in letters dated October 22, 
2002; April 14, 2004; August 1, 2005; November 4, 2005; July 
7, 2006 and October 27, 2006.  Specifically, the Veteran was 
advised in the letters that VA would obtain all evidence kept 
by the VA and any other Federal agency, including VA 
facilities and service medical records.  She was also 
informed that VA would, on her behalf, make reasonable 
efforts to obtain relevant private medical records that she 
identified.  Included with the August 2005 and July 2006 
letters were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, and the letters asked that 
the Veteran complete this release so that VA could obtain 
these records on her behalf.  The August 2005 letter 
specifically requested the Veteran complete a release for 
J.C.  The letters also informed the Veteran that for records 
she wished for VA to obtain on her behalf she must provide 
enough information about the records so that VA can request 
them from the person or agency that has them.  

The April 2004 letter specifically advised the Veteran that 
in order to substantiate her claim for service connection, 
the evidence must demonstrate "a relationship between your 
current disability and an injury, disease or event in 
military service." See the April 14, 2004 letter page 5.  

The Veteran was also specifically notified in the letters to 
describe or submit any additional evidence which she thought 
would support her claim in compliance with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).]
In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there has been a significant Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The Veteran was provided notice as to elements (4) 
and (5), degree of disability and effective date, in the 
above-referenced July 2006 and October 2006 letters.  In any 
event, because the Veteran's claim is being denied, elements 
(4) and (5) are moot.

The Veteran was not provided notice of the VCAA prior to the 
initial adjudication of her claim, which was by rating 
decision in May 1997.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the 
adjudication in May 1997 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7-2004.  

Crucially, the Veteran was provided with VCAA notice through 
the October 2002, April 2004, August 2005, November 2005, 
July 2006 and October 2006 VCAA letters and her claim was 
readjudicated in the January 2009 SSOC, after she was 
provided with the opportunity to submit evidence and argument 
in support of her claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider her claim on the merits.  The Veteran has pointed to 
no prejudice resulting from the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claim.  In particular, the RO has obtained 
the Veteran's service treatment records, reports of VA and 
private outpatient treatment, as well as reports of a VA fee-
basis examination of the Veteran in November 2005.

As noted above, the Board remanded the claim in July 2005 in 
an attempt to locate records from J.C. dated prior to October 
1994.  A response from J.C. in March 2007 indicates that no 
such records exist.  The Board observes that, where records 
are unavailable, "VA has no duty to seek to obtain that 
which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  So it is in this case.

The Board notes the Veteran submitted a release in December 
2005, naming a number of private physicians, including J.C., 
who have treated her for various problems since separation 
from service.  The Veteran has specifically testified that 
she was unable to obtain records from the physicians who 
treated her for arthritis post-service, or Drs. R.H. and 
A.K., because they have been destroyed due to passage of 
time.  See the May 1998 hearing transcript, page 10.  The 
other physician and hospital noted on the release treated the 
Veteran for unrelated medical ailments and accordingly need 
not be obtained.  See Brock v. Brown, 10 Vet. App. 155, 161-2 
(1997) [VA is not obligated to obtain records which are not 
pertinent to the issue on appeal].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
has been ably represented by her service organization.  As 
noted in the Introduction, she testified before a hearing 
officer in May 1998.

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 
38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2008).
Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, 
there are numerous diagnoses of arthritis of record, to 
include the November 2005 VA fee-basis examination report.  
Accordingly, Hickson element (1) has been satisfied

With respect to Hickson element (2), in-service disease or 
injury, the Veteran asserts that in February 1945 she was 
sent to the hospital after waking up and being unable to 
walk.  She claims she was seen by an orthopedist who informed 
her "it was arthritis, probably due to marching in [the] 
rain at boot camp" for which she was confined to her 
barracks and prescribed whirlpool physiotherapy.  See the 
Veteran's statement received in January 1997; see also the 
May 1998 hearing transcript, page 4.  

It is the task of the Board under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  For 
reasons stated immediately below, the Board finds the 
Veteran's statements to be lacking in credibility and 
probative value.

The medical evidence of record does not support the Veteran's 
assertion of treatment for arthritis during her military 
service.  Critically, the Veteran's service treatment 
records, including the report of an examination at the U.S. 
Naval Hospital in Norman, Oklahoma just prior to her 
separation in October 1945, are pertinently negative for any 
findings of arthritis.  The separation examination report 
noted only usual childhood diseases in the category "history 
of illness or injury," without any reference to arthritis 
treatment or injury during service.  The spine and 
extremities were described as normal on clinical evaluation.  
The examiner noted that the Veteran had been examined and 
found to be qualified for discharge and required neither 
treatment nor hospitalization.  

Indeed, the first suggestion of arthritis in the record on 
appeal comes in the form of an April 1995 record from J.C., 
D.O., almost fifty years after the Veteran's separation from 
service and well after the end of the one year presumptive 
period for service connection.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  Crucially, the April 1995 
report contains no reference to any complaints, problems or 
treatment of arthritis during service.  This post service 
evidence weighs against the claim.  

The lack of any evidence or complaints of arthritis for five 
decades after service, and the filing of the claim for 
service connection 51 years after service, is itself evidence 
which tends to show that the Veteran was not treated for 
arthritis in service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability]; see also Shaw v. Principi, 
3 Vet. App. 365 (1992) [a veteran's delay in asserting a 
claim can constitute negative evidence that weighs against 
the claim].  

The Veteran has pointed to a letter written to her mother 
during service regarding whirlpool therapy as evidence of 
receiving treatment for arthritis in service.  The March 1945 
letter notes "yesterday I took my first physio-therapy 
treatment.  It's the whirlpool method."  She described 
placing her legs in a tub of warm water and having pressure 
applied to her knees and ankles.  Crucially, the Veteran 
offered no reason for the whirlpool therapy and made no 
indication that she was being treated for arthritis at that 
time.  

Moreover, there is no evidence of any additional problems 
following the March 1945 whirlpool therapy session.  The 
Veteran wrote to her mother again in April 1945, noting that 
she had received medication for some skin problems; no 
mention of any further whirlpool therapy or treatment for 
arthritis was made in the letter.  Moreover, the Veteran 
reported to the November 2005 VA fee-basis examiner that her 
symptoms had improved following whirlpool therapy.  See the 
November 2005 VA fee-basis examination report, page 4.  
Accordingly, the evidence reflects that the Veteran's 
whirlpool physiotherapy in service was an acute and 
transitory event which resolved without residual pathology at 
the time of her separation from service.

The Board acknowledges numerous lay statements submitted on 
the Veteran's behalf.  Statements from the Veteran's cousin 
dated in May 1998 and February 2000 recount the Veteran's 
complaints "of a painful health problem" before he arrived 
in Oklahoma where she was stationed, and that the Veteran 
"stated that the navy doctors had diagnosed her joint pains 
as early arthritis."  Additionally, a December 1999 letter 
from the Veteran's bunkmate in service describes the 
arthritis pain the Veteran experienced in service.   

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

Therefore, with regard to lay evidence, the Board must 
initially evaluate if the evidence is competent.  If so, 
credibility must be assessed.  See Layno v. Brown, 6 Vet. 
App. 465 (1994) [distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")].  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  In the instant case, the Veteran's 
cousin and bunkmate are competent to report noticing the 
Veteran's complaints of pain during service.  They are not, 
however, competent to diagnose arthritis.  Conditions such as 
arthritis may not be diagnosed via lay observation alone.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, absent 
a diagnosis or other objective clinical findings in service, 
the assertions of the Veteran's cousin and bunkmate are not 
competent or sufficient to establish the presence of 
arthritis in service or within on year of her separation from 
service.  

As for the Veteran herself, she is competent to attest to 
factual matters of which she had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physiotherapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As 
for her statements regarding medical matters, the Board 
acknowledges that the Veteran was a hospital apprentice 
during her military service and therefore received medical 
training.  See the Appellant's Response to Appellee's Motion 
to Remand, page 2.  However, her medical experience is 
extremely limited.  Indeed, during the six decades since her 
separation from service she has not been employed in the 
medical field.  The Veteran is currently unemployed; she 
previously worked as a clerk and checker in a grocery store.  
See the November 2005 VA fee-basis examination report, page 
2.

In any event, the Veteran's statement as to medical matters 
is not merely a lay opinion which the Board may disregard on 
the basis of competency.  Compare Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) [lay persons without medical 
training they are not competent to attribute symptoms to a 
particular cause or to otherwise comment on medical matters 
such as diagnosis] with Goss v. Brown, 9 Vet. App. 109 (1996) 
[to qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill 
in diagnosing and treating human ailments].

In this case, the Board places greater weight of probative 
value on the negative service medical records than it does on 
the Veteran's own self-assessment.  Although the Veteran 
received a limited amount of medical training during service, 
she received no further medical education, and she appears 
not to have been certified in any medical field.  She has no 
medical experience outside of the service.  See Black v. 
Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the 
probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data].

Moreover, even conceding that the Veteran has some limited 
and dated medical knowledge, the Board believes that the 
Veteran's self interest renders her less than objective in 
medical matters involving her own potential monetary benefits 
from the government.  See Pond v. West, 12 Vet. App. 341, 346 
(1999) [the self interest of a claimant, including a medical 
professional, may affect the credibility of testimony]. 
In essence, the Veteran's case rests on her assertion that 
her documentation of whirlpool therapy in service is 
reflective of arthritis therein.  The Board has considered 
those statements.  However, her statements are outweighed by 
the negative service treatment records, the lack of objective 
evidence of arthritis for decades after service, and the 
report of the November 2005 VA fee-basis examiner who 
acknowledged the Veteran's whirlpool treatment in service but 
found no relationship between such and her current arthritis.  

In short, the Board finds the Veteran's statements as to in-
service arthritis to be less credible and of little probative 
value when weighed against the service treatment records, 
other evidence which reflects no complaints or problems for 
many years after service and the VA fee-basis examination 
report against the claim which considered her arguments.  
Accordingly, Hickson element (2) has not been met, and the 
Veteran's claim fails on this basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].
A VA fee-basis examination report in November 2005 indicates 
that the examiner reviewed the Veteran's claims file and 
service medical records.  The examiner acknowledged the March 
1945 letter describing whirlpool therapy in service but noted 
there were no other medical records from that time, i.e. 
service treatment records, to provide a diagnosis.  He 
emphasized that the Veteran's October 1945 separation 
examination was completely normal with regard to the neck, 
spine, extremities, bones, joints, muscles and feet and 
indicated she was physically qualified for discharge with no 
defects.  The examiner ultimately opined it was not possible 
to determine, beyond speculation, that there was a connection 
between her current arthritis and military service. 

The Board finds that the VA fee-basis examination does not 
indicate a nexus between the in-service whirlpool treatment 
and arthritis.  But rather, the examiner considered the 
previous medical evidence of record, including the normal 
separation examination in October 1945, and concluded that 
since arthritis did not manifest until 1995, it was not 
possible to link the Veteran's arthritis to service without 
speculation.  This opinion weighs against the Veteran's 
claim.  Service connection may not be based on speculation or 
even remote possibility. 
See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
[medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim].  In this 
case, the VA fee-basis examiner could not confirm the 
etiology of the Veteran's disability without resorting to 
speculation; therefore, the opinion does not have the 
required degree of medical certainty required for service 
connection.  Hinkle v. Nicholson, 19 Vet. App. 465 (2005) 
[medical opinions based on speculation are entitled to 
little, if any, probative value]; see also Bloom v. West, 12 
Vet. App. 185, 187 (1999) [a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty].

The Board acknowledges the March 1998 statement from J.C. 
noting the Veteran's complaints of knee and right hip pain 
dating back to her "early 20's," presumably while on active 
duty.  However, that opinion was obviously based on the 
Veteran's inaccurate self-reported medical history, as J.C. 
acknowledged in the statement he did not treat the Veteran 
for decades after her separation from service.

J.C.'s statement is clearly inconsistent with the objective 
medical evidence.  In Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005), the Court, citing its decisions in Swann v. 
Brown, 5 Vet. App. 229 (1993), and Reonal v. Brown, 5 Vet. 
App. 458 (1993), reaffirmed that in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based on facts provided by the appellant that have been 
found to be inaccurate or because other facts present in the 
record contradict the facts provided by the appellant that 
formed the basis for the opinion.  In light of the negative 
service medical records and lack of objective evidence of 
arthritis for decades after service, the Board cannot accept 
J.C.'s statement as probative evidence.  

In sum, since there is no credible medical opinion of record 
connecting the Veteran's current disability to service 
without relying on speculation, the Board finds that the 
weight of the evidence is against the Veteran's claim for 
service connection.  Without competent medical evidence 
linking the Veteran's disability to service, service 
connection is not warranted.

There is no competent medical evidence to the contrary.  The 
Board has considered the contentions of the Veteran, who as 
described above had a limited amount of medical training 
during service.  To the extent she contends that a medical 
relationship exists between her current arthritis and 
service, her opinion is outweighed by the November 2005 VA 
fee-basis opinion, which was rendered by an appropriately 
credentialed physician with no interest in the outcome.  See 
Black, supra; see also Pond, supra.  The November 2005 
opinion is consistent with the objective medical history and 
notes that the examining physician reviewed the claims 
folder, to include the negative service medical records.  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b) relating to chronicity and continuity of 
symptomatology.  The Board finds, as detailed above, that the 
Veteran has not submitted evidence of in-service arthritis or 
of continuous arthritis since service.  Specifically, there 
is no competent medical evidence that the Veteran was 
diagnosed with or treated for arthritis for five decades 
after her separation from service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) [affirming Board where it found 
that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation 
of the claimed condition].  Continuity of symptomatology 
after service is therefore not demonstrated.  See Voerth v. 
West, 13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim also fails on this basis.

In summary, the medical evidence establishes that the Veteran 
currently has arthritis.  The credible and probative evidence 
does not, however, show the incurrence of any related disease 
or injury during service, or that any currently diagnosed 
arthritis is related to service.  The Board therefore finds 
that the criteria for a grant of service connection are not 
met, and that the preponderance of the evidence is against 
the claim of entitlement to service connection for arthritis.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for arthritis is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


